Citation Nr: 0810834	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-12 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for hepatitis C with a mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) in Washington, District of Columbia that granted 
service connection for hepatitis C, evaluated as zero percent 
(noncompensable) disabling.  The veteran perfected a timely 
administrative appeal that challenges the assignment of the 
noncompensable rating.

By a March 2005 rating decision of the VA Regional Office 
(RO) in Pittsburgh, Pennsylvania, the RO increased the 
initial disability rating from noncompensable to 40 percent 
disabling for the veteran's hepatitis C.  In a February 2006 
rating decision, the RO granted secondary service connection 
for a mood disorder (claimed as depression), re-listed the 
veteran's service-connected condition as hepatitis C with a 
mood disorder, and evaluated this re-listed condition as a 
single disability rated at 40 percent.  Thus, the issue on 
appeal has been characterized as it is listed on the cover 
page.

In February 2008, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.







REMAND

From a careful review of the evidence in this case, the Board 
has determined that there is additional development that must 
be completed prior to appellate review of the veteran's claim 
for an higher initial disability rating for hepatitis C with 
a mood disorder.

During his February 2008 Board hearing, the veteran indicated 
that VA medical treatment records existed, which were dated 
subsequent to the most recent VA medical treatment records in 
the claims folder, and which related to the disability level 
of his hepatitis C and mood disorder.  Records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); See also 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the 
veteran alleges that VA records pertinent to his increased 
rating claim exist, the instant case must be remanded in 
order for the RO to attempt to obtain such records.  

Also, on September 2005 VA mental disorders examination, the 
veteran was diagnosed as having a mood disorder due to 
hepatitis C, with the VA examiner assigning a Global 
Assessment of Functioning (GAF) score of 50, and opining that 
the veteran had become seriously isolated, had had suicidal 
ideation, and was having difficulty functioning in most areas 
of his life secondary to his depression, which was secondary 
to his hepatitis C.  The veteran has contended that his mood 
disorder is a psychiatric disorder distinct from the 
manifested symptomatology of his hepatitis C, and that the 
symptoms of his mood disorder are not contemplated in the 
rating criteria for hepatitis C, which include fatigue, 
malaise, arthralgia and upper right quadrant pain.  See 
38 C.F.R. § 4.114, Diagnostic Code 7354.  The extent to which 
the veteran's mood disorder symptoms are separate psychiatric 
symptoms that warrant a separate disability rating under a 
diagnostic code for a psychiatric disability is still unclear 
from the medical evidence of record.  Thus, the Board is of 
the opinion that the veteran should be afforded another VA 
examination to determine whether the symptomatology of his 
mood disorder contemplates the same symptomatology associated 
with his hepatitis C, which include fatigue, malaise, and 
anorexia; or, whether such symptomatology is separate and 
distinct from those symptoms associated with the hepatitis C.

Accordingly, the case is REMANDED for the following action:

1.	Please obtain all VA medical treatment 
records from the VA Medical Centers in 
Altoona, Johnstown, and Pittsburgh, 
dating from May 2006 to the present 
date that pertain to the veteran's 
hepatitis C and mood disorder, and 
associate such records with the claims 
folder.  Any unsuccessful attempts to 
obtain such records should be 
documented and associated with the 
claims folder.

2.	Thereafter, the veteran is to be 
afforded a psychiatric and liver, 
gallbladder and pancreas examination 
for the purpose of determining the 
nature and severity of his mood 
disorder and hepatitis C.  The claims 
folder should be made available to the 
examiners in connection with the study 
of this case.  The examinations must 
include a detailed review of the 
veteran's history, a thorough clinical 
evaluation, and all appropriate testing 
needed to ascertain the status of the 
disorders.  The results of all clinical 
and laboratory testing must be fully 
delineated and appropriate diagnoses 
rendered.  Consideration should be 
given to the disabling manifestations 
of the mood disorder and the hepatitis 
C as a result of the overall disability 
as clinically reported for each 
condition on the February 2004 and 
September 2005 VA examinations.

Then, the examiners are specifically 
requested to separate, if possible, the 
symptomatology associated with the mood 
disorder and with the hepatitis C.  The 
examiners should also be asked to 
specify if the symptomatology of the 
mood disorder is separate and distinct 
from, or is duplicative of or 
overlapping with, the symptomatology of 
the hepatitis C.  All opinions, and 
supporting rationales, should be in 
writing.

3.	Upon completion of the foregoing, the 
Agency of Original Jurisdiction (AOJ) 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If the benefit sought is not 
granted to the veteran's satisfaction, 
the AOJ should furnish the veteran and 
his representative a supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



